Citation Nr: 1225429	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  10-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than March 12, 2009 for the grant of service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which granted service connection for a bilateral hearing loss disability with an effective date of March 12, 2009.

In an August 2010 statement, the Veteran argued that he should be awarded an additional 10 percent rating for his bilateral hearing loss disability.  Although the Veteran's main contention is that the additional 10 percent rating is warranted for the years he lived with hearing loss without VA compensation, the Board construes this statement as also raising a general claim for an increased rating.  This claim has not yet been addressed by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran first submitted a claim of entitlement to service connection for a bilateral hearing loss disability on March 12, 2009.


CONCLUSION OF LAW

An effective date earlier than March 12, 2009 may not be assigned for the grant of service connection for a bilateral hearing loss disability.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.400 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The instant appeal arises from a granted claim of service connection and concerns the effective date assigned the award of benefits for a bilateral hearing loss disability.  Whether the Veteran is entitled to an earlier effective date is wholly a matter of interpretation of pertinent statute and regulatory provisions.  The United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32   (2000).  The Board also notes that a March 2009 letter informed the Veteran of the elements of service connection, including the requirements for establishing an effective date, as well as VA's and the Veteran's respective responsibilities for obtaining relevant evidence on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, in Goodwin v. Peake, 22 Vet. App. 128, 136 (2008), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  As such, further notice is not required.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim, which includes assisting him in obtaining service treatment records and other pertinent treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this regard, the RO attempted to obtain the Veteran's VA treatment records from the Milwaukee VA Medical Center (VAMC) from 1952 to the present.  The Milwaukee VAMC responded that these records did not exist.  The Veteran was notified of this fact in a July 2009 letter and offered another opportunity to submit these records himself.  Given the Milwaukee VAMC's response, the Board concludes that further efforts to obtain these records would be futile.  Moreover, although VA has been unsuccessful in obtaining these records, the Board notes that they would not be relevant to the issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (holding that the Government is not required to "obtain records in every case in order to rule out their relevance," but only "if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits.").  The Veteran does not argue that he submitted a service connection claim for hearing loss prior to March 2009.  Rather, he states that he sought help from VA with purchasing hearing aids during the 1950's or 1960's.  Thus, there is no other indication that he submitted a claim for service connection around this time.  Accordingly, these records would not support the present appeal. 

The Board finds that there is no further duty to assist.  As discussed above, whether the Veteran is entitled to an earlier effective date of service connection is wholly a matter of interpretation of VA law, and thus the VCAA generally does not apply.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

The Veteran claims entitlement to an effective date earlier than March 12, 2009 for the grant of service connection for a bilateral hearing loss disability.  For the following reasons, the Board finds that an earlier effective date is not warranted. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

Here, the Veteran submitted a formal claim of entitlement to service connection for a bilateral hearing loss disability which was received by VA on March 12, 2009.  The claims file is devoid of any earlier communication from the Veteran indicating an intent to apply for benefits for this disability.  Although the Veteran states that he sought help from VA with purchasing hearing aids in the 1950's or 1960's, he has not stated that he actually submitted a claim for service connection back then.  Moreover, there is no indication that earlier VA records are simply missing from the claims file, as the file contains VA records dated in 1953 showing an application for dental treatment.  The Board presumes that the absence of records associated with an earlier claim for hearing loss is owing to the fact that the Veteran did not submit such a claim.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that there is a presumption of regularity in the administrative process under which it is assumed that government officials "have properly discharged their official duties.").   

The Board also notes that under 38 C.F.R. § 3.157 (2011), a report of examination or hospitalization by VA or the uniformed services may be accepted as an informal claim for benefits only once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Thus, even assuming that the Veteran sought treatment for hearing loss from VA during the 1950's or 1960's, such treatment was not preceded by an adjudication of the type cited in 38 C.F.R. § 3.157(b).  As such, records of earlier VA treatment for hearing loss would not serve as an informal claim for service connection.  See Crawford v. Brown, 5 Vet. App. 33 (1993).  In this respect, the Board notes that the mere presence of medical evidence in the record does not establish intent on the part of the Veteran to seek service connection for the benefit in question.  See Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

Accordingly, because the Veteran did not submit a service connection claim for hearing loss prior to March 12, 2009, an earlier effective date cannot be granted.  See 38 C.F.R. § 3.400.  

The Veteran also argued in his August 2010 substantive appeal (VA Form 9) that he should be awarded an additional 10 percent rating for his hearing loss in compensation for the fact that he had lived with this disability for "nearly 60 years" without receiving VA benefits.  However, there is no basis in VA law for granting additional or retroactive benefits absent establishing an earlier effective date of service connection or establishing entitlement to a higher rating based on the schedular criteria set forth in Part 4 of Title 38 of the Code of Federal Regulations.  In this regard, while the Board sympathizes with the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because such a result might be equitable.  See 38 §§ U.S.C.A. 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  

In conclusion, the Board regrets that an earlier effective date of service connection cannot be assigned for the Veteran's bilateral hearing loss disability.  Because the law and not the facts is dispositive, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55. 







						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an effective date earlier than March 12, 2009 for the grant of service connection for a bilateral hearing loss disability is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


